Order, Supreme Court, New York County (Jane Solomon, J.), entered September 26, 1996, which granted defendants’ motion to dismiss the complaint, unanimously affirmed, without costs.
The action was properly dismissed as against the New York City Commission on Human Rights, which cannot be held liable for any injurious consequences resulting from its allegedly negligent investigation and hearing of plaintiff’s discrimination complaint (see, Tango v Tulevech, 61 NY2d 34). As against the New York City Board of Education, plaintiff’s allegations that it failed to provide him and the Commission with his personnel records failed to state a cause of action. We have considered plaintiff’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Ellerin, Nardelli, Williams and Andrias, JJ.